Citation Nr: 0507868	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1964 to April 
1967, including service in Vietnam; and from December 1990 to 
May 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2004, the appellant and 
his representative appeared at a hearing held at the RO 
before the undersigned and explained their contentions.  A 
transcript of that hearing is of record.  

This appeal has been procedurally developed for appellate 
review by the Board solely on the issue listed on the cover 
page of this decision.  If the appellant believes that 
service connection is warranted for any psychiatric disorder 
other than PTSD, he should notify the RO in writing of that 
fact and the RO should respond appropriately to any such 
notification from the veteran.  


FINDING OF FACT

The appellant does not currently have PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the implementing regulations [codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated February 29, 2002, and May 23, 2003.  In these 
letters and in the statement of the case, the RO informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him; he was also specifically 
requested to submit evidence of a verifiable stressor(s).  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive service department and VA medical records 
have been obtained.  Neither the appellant nor his 
representative has identified any additional evidence which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in June 2002, long after the enactment 
of the VCAA in November 2000, and only after notification 
pursuant to the VCAA had been sent to the appellant by letter 
dated February 29, 2002.  Subsequently, even more 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in June 2003 after the final VCAA letter was issued in May 
2003 without response from the appellant or his 
representative.  There is no indication or reason to believe 
that that the ultimate decision of the RO on the merits of 
these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that any 
procedural errors on the RO's part were insignificant and non 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

In the present case, the appellant served in Vietnam from 
March 1966 to March 1967 as a Clerk Typist, allegedly with 
the Intelligence Section of the Military Assistance Command-
Vietnam (MACV); he later served in Saudi Arabia as a 
Practical Nurse at the King Khalid Medical Center from 
December 1990 to May 1991.  There is no objective evidence, 
such as combat awards, decorations, or wounds, indicating 
that he ever engaged in combat with the enemy during either 
period of service in or near a war zone.  Likewise, his 
military occupational specialties at both times were not 
those generally associated with combat.  The appellant has 
submitted a written list of alleged stressor events dating 
from both periods of service; however, he has been unable to 
provide specific information such as dates, names, etc., so 
as to enable the RO to verify any of these claimed stressor 
events.  The appellant verified at the June 2004 hearing that 
he was unable to provide this specific information.  

In April 1967, in connection with his separation medical 
examination at that time, the appellant reported that he was 
"taking pills for none [sic] specific neurasis [sic] (not 
cured)."  However, the service medical records reflect no 
such complaints, treatments, or prescriptions; and the 
military physician who examined the appellant in April 1967 
reported no psychiatric diagnosis.  No relevant complaints , 
treatments, abnormal findings, or diagnoses are reflected by 
the service medical records dating for the second period of 
active service; and a psychiatric evaluation of the appellant 
in May 1991, immediately before his separation from this 
period of active service, specifically found no evidence of a 
psychiatric disorder or diagnosis at that time.  U.S. Army 
Reserve medical records dating up through 1998 also reflect 
no relevant abnormal findings or diagnoses.  

VA medical records dating from May 1991 to February 2003 are 
also of record.  These medical records are likewise negative 
for any relevant information until May 2001, when the 
appellant presented to the Mental Health Clinic at the VA 
Outpatient Clinic in Oakland Park, Florida, complaining of 
anxiety, insomnia, depression, startle reaction with noises, 
and intrusive memories of traumatic events during both the 
Vietnam and Persian Gulf Wars.  A diagnosis of PTSD, delayed, 
was recorded at this time.  The VA physician treating the 
appellant at this time did not specify which alleged stressor 
event or events caused the appellant's PTSD.  Thus, this 
diagnosis was not in accordance with the requirements of DSM-
IV, and is not binding upon the Board.  See Hayes v. Brown, 
5 Vet. App. 60 (1993); see also LeShore v. Brown, 8 Vet. App. 
406 (1995) (bare transcription of lay history is not 
transformed into competent medical evidence).  

More importantly, the appellant transferred to the VA Medical 
Center in Miami after his VA physician at Oakland Park 
retired.  In July 2002, he was referred for further screening 
and psychiatric evaluation by a team of several medical 
professionals.  It was noted that, although the appellant 
reported having experienced several traumatic events that 
occurred in both Vietnam and in the Persian Gulf, he denied 
having any type of re-experiencing symptoms associated with 
these events.  He also said that he had dreams upon returning 
from Vietnam, but that these had long since gone away.  He 
reported long-standing sleep difficulties and personal 
problems which impacted his relationships, as well as a 
frequently depressed mood.  It was concluded in September 
2002 that the appellant did not meet the diagnostic criteria 
for PTSD and would not be admitted to the program for the 
treatment of that disorder.  In October 2002, he was referred 
to the Mental Hygiene Clinic for psychiatric follow-up 
treatment for an adjustment disorder with depressed mood and 
an anxiety disorder, and to rule out social phobia.  
Subsequent VA medical records document this ongoing 
treatment.  Although a VA Clinical Nurse entered an 
assessment (not a diagnosis) of PTSD (without reference to 
any stressor events) in late October 2002, she later changed 
her reported clinical assessment to an anxiety disorder or 
depression.  

Thus, the one physician who believes that the veteran meets 
the criteria for a diagnosis of PTSD did not adequately 
support his conclusion.  Thereafter, the veteran was 
thoroughly evaluated by a team of medical professionals who 
believe that he does not meet the criteria for a diagnosis of 
PTSD.  The conclusion that the veteran does not meet the 
criteria for this diagnosis is properly supported.  
Therefore, the Board must conclude that the clear 
preponderance of the medical evidence establishes that the 
veteran does not currently have PTSD.  Accordingly, service 
connection is not warranted for this claimed disability.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


